COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        David Martinez v. The State of Texas

Appellate case number:      01-19-00906-CR

Trial court case number:    1586127

Trial court:                185th District Court of Harris County

        Appellant has filed a motion to abate this appeal to allow for corrections to be made
to certain errors in the clerk’s record. On March 26, 2020, the Clerk of this Court issued a
notice, directing the clerk of the 185th District Court, within ten days of the date of the
notice, to file a supplemental clerk’s record correcting the errors in the clerk’s record. On
March 31, 2020, a supplemental clerk’s record was filed with this Court.
      Because a supplemental clerk’s record was filed, appellant’s motion is dismissed
as moot.
       It is so ORDERED.

Judge’s signature: _____/s/ Evelyn V. Keyes_____
                    Acting individually  Acting for the Court

Date: __April 14, 2020____